NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMIE L. STARKS,                                No. 16-15641

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02286-MMD-
                                                GWF
 v.

PARBALL CORPORATION, DBA Bally’s                MEMORANDUM*
Las Vegas,

                Defendant-Appellee,

and

DOES I-X, inclusive,

                Defendant,

ROE CORPORATIONS I-X, INCLUSIVE,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted April 11, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jimie L. Starks appeals pro se from the district court’s summary judgment in

his employment action alleging violations of Title VII and Nevada’s anti-

discrimination statute, Nev. Rev. Stat. § 613.330. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Vasquez v. County of Los Angeles, 349 F.3d

634, 639 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Starks’ racial

discrimination and retaliation claims because Starks failed to raise a genuine

dispute of material fact as to whether his employer’s legitimate, non-

discriminatory, and non-retaliatory reasons for its actions were pretextual. See

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062, 1064 (9th Cir. 2002)

(setting forth elements of and burden shifting requirements for discrimination and

retaliation claims under Title VII); Bergene v. Salt River Project Agric.

Improvement & Power Dist., 272 F.3d 1136, 1142 (9th Cir. 2001) (to avoid

summary judgment on retaliation claim, “[c]ircumstantial evidence of pretext must

be specific and substantial” (citation omitted)); Bradley v. Harcourt, Brace & Co.,

104 F.3d 267, 270 (9th Cir. 1996) (same for discrimination claim); see also

Apeceche v. White Pine County, 615 P.2d 975, 977-78 (Nev. 1980) (a



                                          2                                      16-15641
discrimination claim under Nev. Rev. Stat. § 613.330 is analyzed under federal

anti-discrimination law).

      We do not consider Starks’ challenge to the district court’s granting of

Starks’ counsel’s motion to withdraw because Starks did not oppose this motion in

the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(arguments raised for the first time on appeal are not considered).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See id.

      Starks’ motion to file an oversized opening brief (Docket Entry No. 10) is

granted.

      AFFIRMED.




                                          3                                  16-15641